The identical questions are raised in this appeal as in the case of State v. Robert Lee Payne, ante, p. 469, 172 P. 1096, this day decided; and on authority of the decision in that case this cause is reversed and remanded, with instructions to the trial court to set aside its order sustaining the demurrer to the information, and to enter an order overruling same, and to set aside its judgment discharging the defendant; and it is also directed that an alias warrant be issued for the arrest of the defendant, and that the cause be proceeded with in accordance with law.